Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, 7-9 and newly added claims 10-12 has been reviewed and are addressed below. Claims 2 and 6 has been cancelled.

Response to Amendment/Arguments
Applicant’s amendments filed on 10-23-20 has been entered and are addressed below.
Applicant argues that the amended claims do not fall into any of the subgroups of the certain methods of organizing human activities as defined by 2019 PEG. Examiner respectfully disagrees. The steps of performing processing including provision of information based on search processing, converting, separating and determining steps fall under certain methods of organizing human activity, specifically managing personal behavior or relationships or interaction between people (following rules or instructions).
Applicant argues that the frontend, backend and agent are specific machine having a specific structure. Examiner respectfully disagree. According to applicant’s specifications in paragraph 46 recites that “the frontend 2002 is an apparatus that performs user interface processing. The frontend 2002 exchanges information expressed in a natural language with the user. The frontend 2002 can be implemented in, for example, a computer same as or different from the agent 2001. A function of the frontend 2002 can be realized by, for example, a user interface of the computer and a 
Applicant argues that as a whole the claim improves the functioning of a computer for example the reduction of the number of interactions states is advantageous for optimization of action selection by reinforcement learning. Examiner respectfully disagree. The number of interactions would be beneficial in learning since only in exposure to newer interactions will there will be proper learning.
Applicant argues that the combination improves a functioning of a computer. Examiner respectfully disagree. The claim executes software in one or more computers.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1, 3-5, 7-12 are drawn to method, system and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 4, 5, 9 recite “to perform processing including provision of information…”,  “first question information of a type concerning the symptom of the user….,” “receiving first answer information in the natural language indicating an answer to the question indicated by the first question information”, “converting the first answer information into a dialogue act….”,”separating the dialogue act into the dialogue act type and the symptom”, “determining the dialogue act type….”, “second question information of the first type concerting the symptom of the user, when it is determined that the answer indicated by the first answer information does not include a word in a negative expression, the second information indicating an open question”, “third question information of a second type conserving the symptom of the user when it is determined that the answer includes a negative expression, the third question information indicating a closed question”, “receiving the second answer information….”, “determining presence or absence of symptom…”, “classifying the symptom….”, “performing a search….”, “acquiring a conclusion…”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by performing statistical analysis and updating the model and outputting treatment recommendation. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “display”, “interactive apparatus”, “speaker”, “keyboard”, “touch panel”, “microphone”, “non-transitory recording medium”, “frontend”, “backend”, “agent”, “computer”, “interactive apparatus” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite “exchange information expressed in a natural language with a user”, “storing information including symptoms and diseases…”, “exchange of a dialogue act”, “outputting to a user display or speaker”, “outputting to the touch panel” additional element which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 24, where “an interactive system has been examined which uses a machine such as a computer to carry out a task of identifying information to serve as a conclusion through dialog with a general user such as a medical interview”.
Paragraph 32 where “a computer program, or a computer-readable recording medium such as a CD-ROM or may be realized as any combination of the system, the method, the integrated circuit, the computer program, and the recording medium”.
Paragraph 46, where “recites that “the frontend 2002 is an apparatus that performs user interface processing. The frontend 2002 exchanges information expressed in a natural language with the user. The frontend 2002 can be implemented in, for example, a computer same as or different from the agent 2001. A function of the frontend 2002 can be realized by, for example, a user interface of the computer and a processor that executes a computer program stored in a memory of the compute”.
Paragraph 50 recites “a function of the backend 2005 can be realized by, for example, a communication interface of the computer and a processor that executes a computer program stored in a memory of the computer”


The claims recite “exchange information expressed in a natural language with a user”, “storing information including symptoms and diseases…”, “exchange of a dialogue act”, “outputting to a user display or speaker”, “outputting to the touch panel” additional element which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.

Dependent claim(s) 3, 7-8,10-12 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s amended claims recites outputting by the frontend, information to the touch panel or the microphone however it is unclear how information can be outputted to a touch panel or microphone since these components are input devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626